Exhibit 99.1 Copano Energy, L.L.C. News Release Contacts: Carl A. Luna, SVP and CFO Copano Energy, L.L.C. 713-621-9547 FOR IMMEDIATE RELEASE Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY NAMES JAMES E. WADE PRESIDENT AND CHIEF OPERATING OFFICER OF TEXAS OPERATING SEGMENT HOUSTON, March 31, 2010 – Copano Energy, L.L.C. (Nasdaq: CPNO) today announced that James E. Wade has been appointed Senior Vice President of Copano and President and Chief Operating Officer of the Company’s Texas operating segment subsidiaries, effective April 5, 2010.In this role, Mr. Wade will report to R.
